DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
This action on the merits is in response to the election of invention received on 18 January 2022. Claims 1-15 are pending. Claims 1, 8, 11-14 are amended. Claims 8-11 are withdrawn as nonelected.
Election/Restrictions
Applicant's election with traverse of claims 1-7, & 12-15 in the reply filed on 18 January 2022 is acknowledged.  The traversal is on the ground(s) that the cited prior art do not in combination teach all of the limitations claimed.  This is not found persuasive because the invention is taught by the prior art, as shown below.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Applicant is advised that should claim 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 5 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, & 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0264737 to Puigardeu Aramendia et al. (‘737 hereafter).
Regarding claim 1, ‘737 teaches an additive manufacturing machine, comprising: a build chamber including a build area and a dose plate (FIG 1a items 114, 104); a build material dispenser to dispense a mass of a build material onto the dose plate (FIG 1a item 110); a light source to transmit a light energy through the build material on the dose plate (FIG 1a ite3m 122); a light sensor to sense transmission of the light energy through the build material on the dose plate (FIG 1a item 122); and a controller to control the build material dispenser to adjust a next build material dose mass based on a-the sensed light energy transmission (FIG 1a item 124).
Regarding claim 4, ‘737 teaches the additive manufacturing machine wherein the dose plate is disposed adjacent the build surface (FIG 12 items 114, 104).  
Regarding claim 6, ‘737 teaches the additive manufacturing machine wherein the light source is stationary (FIG 1a item 122). Examiner’s note, this claim is not, in the absence of structure, interpreted as a structural relationship between the light source and the remainder of the apparatus. It is regarded as an intended use of a claimed apparatus.2Response to Restriction RequirementApplicant: Arthur H BarnesSerial No.: 16/608,435Filed: October 25, 2019Docket No.: 85791643
Regarding claim 12, ‘737 teaches an additive manufacturing machine, comprising: a build chamber including a build surface and a dose plate (FIG 1a item 114, 104); a build material dispenser to dispense a build material mass across the dose plate, the build material having a 
Regarding claim 13, ‘737 teaches the additive manufacturing machine wherein an intensity of the light energy transmission sensed by the light sensor corresponds to the thickness of the build material on the dose plate (paragraph 0048).
Regarding claim 14, ‘737 teaches the additive manufacturing machine wherein an intensity of the light energy transmission sensed by the light sensor corresponds to a density of the build material on the dose plate (paragraph 0048).  
Regarding claim 15, ‘737 teaches the additive manufacturing machine wherein the light sensor includes at least two sensors (paragraph 0035).
Allowable Subject Matter
Claims 2, 3, 5, & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the best available prior art does not teach or properly suggest the additive manufacturing machine wherein the light sensor is disposed within the dose plate.  
Regarding claim 3, the best available prior art does not teach or properly suggest the additive manufacturing machine of claim 1, wherein the light source is disposed along a first surface of the dose plate and the light sensor is disposed along a second surface of the dose plate opposite the first surface.  
Regarding claim 5, the best available prior art does not teach or properly suggest the additive manufacturing machine wherein the light sensor is disposed within the dose plate.  
Regarding claim 7, the best available prior art does not teach or properly suggest the additive manufacturing machine wherein the light source is a fusing energy source.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2015/0210011 to Conrow et al – teaches an apparatus for and method of detecting thickness of deposited layers using light transmission and reflection.
U.S. Patent Application Publication 2015/0352783 to Snyder et al. – teaches an apparatus for and method of measuring the thickness of deposited layers using light transmission and color.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743